Gilbert, Justice.
The exception is to a judgment overruling a demurrer to an order to show cause why a writ of possession should not issue. Treating the demurrer as an objection to t-lie order, the sole question, as stated by the plaintiff in error, is “whether the description of the land . . is clear and specific and definite enough to be the basis of a writ of possession.” The description is: “Said land adjoins J. M. Rylee on the north and northwest, and on the east by Grove River, down the river to the mouth of the branch; thence up the branch to the road; thence up the road to a point for enough to make fifty acres by running out to J. M. Rylee’s corner, this road leading from the William Rylee old home place over into the plantation, going in a southern direction.” Held, that the description is sufficient.

Judgment affirmed.


All the Justices concur.